       Case 4:20-cv-01107 Document 5 Filed on 04/14/20 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 BETTY CHENIER, ET AL.                               §
                                                     §
                         Plaintiffs                  §
                                                     §
 vs.                                                 §   CIVIL ACTION NO: 4:20-CV-01107
                                                     §
 UNION PACIFIC RAILROAD                              §   Judge Keith P. Ellison
 COMPANY                                             §
                                                     §
                         Defendant                   §

                       CERTIFICATE OF INTERESTED PARTIES
                 BY DEFENDANT UNION PACIFIC RAILROAD COMPANY

       Defendant Union Pacific Railroad Company (“Union Pacific”) files this Certificate of

Interested Parties pursuant to the Court’s Order Setting Conference [Doc. 2]. The Plaintiffs listed

in this Certificate of Interested Parties will file their own disclosure statement pursuant to the

Court’s Order.

       The following persons, associations of persons, firms, partnerships, corporations, affiliates,

parent corporations, or other entities are financially interested in the outcome of this litigation:

           1. Plaintiff Betty Chenier;

           2. Plaintiff Eddie Cumbo;

           3. Plaintiff Thomas Edison;

           4. Plaintiff Brigitte Gonzalez;

           5. Plaintiff Carolton Hall;

           6. Plaintiff Letisha Johnson;

           7. Plaintiff Joshua Jones;

           8. Plaintiff Deron McGurie;

           9. Plaintiff Lisa Moore;

           10. Plaintiff Carol Nelams;
Case 4:20-cv-01107 Document 5 Filed on 04/14/20 in TXSD Page 2 of 3




   11. Plaintiff Karen Robinson;

   12. Plaintiff Letacha Williams Ruth;

   13. Plaintiff Leslie Washington;

   14. Stephens Reed & Armstrong, PLLC, Kenneth E. Stephens, Jr., Derrick Reed,
       Marrick Armstrong, and Jeff Bell, Counsel for Plaintiffs;

   15. Defendant Union Pacific Railroad Company;

   16. Union Pacific Corporation, the parent company of Defendant Union Pacific, a
       wholly-owned subsidiary.



                                      Respectfully submitted,

                                      /s/ Debra Tsuchiyama Baker
                                      Debra Tsuchiyama Baker
                                      Texas Bar No. 15089600
                                      Earnest W. Wotring
                                      Texas Bar No. 22012400
                                      John Muir
                                      Texas Bar No. 134630477
                                      David George
                                      Texas Bar No. 00793212
                                      BAKER • WOTRING LLP
                                      700 JPMorgan Chase Tower
                                      600 Travis Street
                                      Houston, Texas 77002
                                      Tel: (713) 980-1700
                                      Fax: (713) 980-1701
                                      dbaker@bakerwotring.com
                                      ewotring@bakerwotring.com
                                      jmuir@bakerwotring.com
                                      dgeorge@bakerwotring.com

                                      Attorneys for Defendant
                                      Union Pacific Railroad Company




                                          2
      Case 4:20-cv-01107 Document 5 Filed on 04/14/20 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
via the Court’s ECF notice system on all counsel of record on April 14, 2020.


                                     /s/ Earnest W. Wotring
                                     Earnest W. Wotring




                                               3
